Citation Nr: 1118583	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to April 1975 and had additional service in the reserves (with periods of active duty in November 1976).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  In June 2007, a hearing was conducted before a Veterans Law Judge who is no longer employed at the Board.  A transcript is associated with the claims file.  The Veteran was informed of his right to have another hearing, and a second hearing was conducted in January 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2007 and July 2010, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The issue of entitlement to service connection for headaches, to include as due to schizophrenia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's schizophrenia is causally or etiologically related to service.



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include schizophrenia, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include Schizophrenia

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran asserts that while serving as a boatswain's mate during service he hit his head on a bulkhead.  See January 2010 BVA Hearing Transcript.  After hitting his head, the Veteran asserts he began hearing voices, hallucinating, he became afraid of people, and he experienced severe headaches.  Id.

Service treatment records were reviewed.  The Veteran's entrance examination from March 1973 did not note any psychiatric abnormalities.  In November 1976, the Veteran complained of being very nervous and not sleeping well.  He underwent an evaluation for psychiatric suitability for continued active duty in November 1976.  The Veteran reported that he was recalled to involuntary active duty as a result of missing a reserve meeting and turned himself in for active duty to get out of the Navy.  It was noted that the Veteran reported to the medical officer that he had over-dosed on sleeping pills in an effort to obtain an evaluation by a psychiatrist, but that he did not take any of the pills and had them in his pocket.  The psychiatrist noted that the Veteran had frequent infractions during his active duty, including jumping to the dock when the ship was attempting to leave.  It was noted that after being put back on the ship, he tried to jump off while the ship was at sea and was hospitalized for a period of 15 days.  During this hospitalization, the Veteran was given a psychiatric diagnosis of immature personality, with a recommendation that if any problems should reoccur he should be given administrative separation as unsuitable for continued naval service.  The psychiatrist noted that the Veteran's current mental status revealed no functional or organic thought process disorder and no suicidal or homicidal ideation at the time.  His affect was appropriate and his mood was neutral.  The Veteran was diagnosed with immature personality with sociopathic trends, existed prior to enlistment (EPTE).  It was recommended that the Veteran be administratively separated by reason of unsuitability.

Post-service records were reviewed.  The Veteran testified that he self-medicated with over the counter medications and with alcohol.  See January 2011 BVA Hearing Transcript.  A Mental Disorder Questionnaire Form completed in July 2002 noted that the Veteran began hearing voices and guns shooting approximately seven years prior and he was diagnosed with schizophrenia.  The report indicated that the Veteran would sit in one place for a long period of time without moving, and had auditory hallucination at intervals, controlled with medication.  He had a catatonic appearance with very slow communication, sitting in one position for a long period time, and had no friends.  

VA outpatient notes indicate the Veteran attended posttraumatic stress disorder (PTSD) group therapy.  See April 2002 VA outpatient note.  Records also indicate the Veteran is in the Dual Diagnosis Treatment Program.  See August 2002 VA outpatient note and June 2007 statement from K.C.  The Veteran has a long history of mental health treatment, including inpatient treatment at VA hospitals.  See April 1999 VA treatment note.

The Veteran was afforded a VA examination in September 2009.  The examiner noted that the Veteran has been treated for PTSD, schizophrenia and polysubstance use.  The Veteran reported he hears voices and big booms like when he was on the ship and they fired guns.  He also reported paranoid thoughts, insomnia, command hallucinations, and impaired concentration.  Examination revealed the Veteran was clean and neatly groomed and he was oriented to person, time, and place.  The examiner noted that Veteran had paranoid ideation, paranoid delusions, and auditory hallucinations.  His immediate memory was mildly impaired.  The Veteran was diagnosed with schizoaffective schizophrenia with polysubstance abuse in remission related to his schizophrenia.  The examiner stated the Veteran did not meet the criteria for PTSD; however, the Veteran has had episodes of depression and psychosis throughout most of his adult life leading to his administrative discharge from the Navy and to several hospitalizations.  The examiner opined that the Veteran's current schizoaffective schizophrenia -depressed type, is as least as likely as not caused by or a result of his in-service injury.  The examiner stated that the Veteran had behavioral problems while on active duty in the Navy as well as while on active duty in the reserves, which led to a psychiatric evaluation and administrative discharge from the Navy for immature personality disorder.  The examiner opined that it is as likely as not that the Veteran's behavioral problems in the Navy were the first manifestation of his underlying psychiatric disorder best described as schizoaffective schizophrenia.  The examiner concluded by stating therefore, it is as likely as not that the Veteran's schizophrenia is a result of his military experience. 

The Board has considered the Veteran's arguments in support of his assertions that he suffers from schizophrenia, and that this condition is related to his service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board finds that service connection for an acquired psychiatric disorder, to include schizophrenia is warranted.  In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's schizophrenia is etiologically related to his military service.  The September 2009 VA examiner opined that the Veteran's current psychiatric disorder is a result of his injury in service and that the Veteran's symptoms during service were early manifestations of his current disorder.  To date, there is no medical opinion to the contrary.  Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for an acquired psychiatric disorder, to include schizophrenia.





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


